Case 2:16-cv-00609-GW-JEM Document 173 Filed 02/03/21 Page 1 of 3 Page ID #:3156




    1 LOUIS R. MILLER (State Bar No. 54141)
        smiller@millerbarondess.com
    2 DAVID W. SCHECTER (State Bar No. 296251)
        dschecter@millerbarondess.com
    3 MILLER BARONDESS, LLP
        1999 Avenue of the Stars, Suite 1000
    4 Los Angeles, California 90067
        Telephone: (310) 552-4400
    5 Facsimile:   (310) 552-8400
    6 Attorneys for Plaintiffs

    7

    8                            UNITED STATES DISTRICT COURT
    9              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   10
        NATIONAL ASSOCIATION OF                          CASE NO. 2:16-cv-00609-GW-FFM
   11 AFRICAN AMERICAN-OWNED
        MEDIA, a California limited liability            STIPULATION OF VOLUNTARY
   12 company; and ENTERTAINMENT                         DISMISSAL WITH PREJUDICE
   13
        STUDIOS NETWORKS, INC., a
        California corporation,                          Judge:          Hon. George H. Wu
   14                                                    Hearing Date:   N/A
                        Plaintiffs,                      Time:           N/A
   15                                                    Courtroom:      350 West 1st Street
                   v.                                                    Courtroom 9D
   16                                                                    Los Angeles, CA 90012
   17 CHARTER COMMUNICATIONS,
        INC., a Delaware corporation; and                Assigned to the Hon. George H. Wu
   18 DOES 1 through 10, inclusive,                      and Magistrate Judge Frederick F.
                                                         Mumm
   19                   Defendants.
   20
                                                         Action Filed: January 27, 2016
   21                                                    Trial Date:   October 19, 2021
   22

   23

   24

   25

   26

   27

   28

        496453.1                                                       Case No. 2:16-cv-00609-GW-FFM
                                      STIPULATION OF VOLUNTARY DISMISSAL
Case 2:16-cv-00609-GW-JEM Document 173 Filed 02/03/21 Page 2 of 3 Page ID #:3157




    1              Pursuant to Rule 41(a)(2), Plaintiffs National Association of African American-
    2 Owned Media and Entertainment Studios Networks, Inc. and Defendant Charter

    3 Communications, Inc. hereby stipulate that the above-captioned action shall be

    4 dismissed with prejudice, with each side to bear their own costs and fees.

    5

    6 DATED: February 3, 2021                   MILLER BARONDESS, LLP
    7

    8

    9
                                                By:        /s/ David W. Schecter
                                                       DAVID W. SCHECTER
   10                                                  Attorneys for Plaintiffs
   11

   12 DATED: February 3, 2021                   KIRKLAND & ELLIS LLP
   13

   14
                                                By:        /s/ Judson D. Brown
   15
                                                       JUDSON D. BROWN
   16                                                  Attorney for Defendant Charter
   17
                                                       Communications, Inc.

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

        496453.1                                      2               Case No. 2:16-cv-00609-GW-FFM
                                     STIPULATION OF VOLUNTARY DISMISSAL
Case 2:16-cv-00609-GW-JEM Document 173 Filed 02/03/21 Page 3 of 3 Page ID #:3158




    1                       ATTESTATION PURSUANT TO CIVIL L.R. 5-4.3.4(a)(2)
    2              The filer attests that all other signatories listed, and on whose behalf the filing is
    3 submitted, concur in the filing’s content and have authorized the filing.

    4

    5 DATED: February 3, 2021                      MILLER BARONDESS, LLP
    6

    7

    8
                                                   By:        /s/ David W. Schecter
                                                          DAVID W. SCHECTER
    9                                                     Attorneys for Plaintiffs
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

        496453.1                                       3               Case No. 2:16-cv-00609-GW-FFM
                                      STIPULATION OF VOLUNTARY DISMISSAL
